Citation Nr: 1629643	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-01 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO). 

In August 2015, the Board denied the issue of service connection for PTSD and remanded the issue of service connection for an acquired psychiatric disorder other than PTSD for further development.  The requested development has been substantially complied with and the claim is ready for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

An acquired psychiatric disorder was not manifest in service; a psychosis did not become manifest within a year of separation; and no current acquired psychiatric disorder is related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002).

In this case, the duty to notify was satisfied by a May 2010 letter sent to the Veteran that complied with the statutory notice requirements.  Therein, the RO notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought.  The letter also notified the Veteran of the criteria for establishing service connection for an acquired psychiatric disorder.  The letter was issued prior to the initial adjudication of the claim.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  VA provided the Veteran with August 2010 and November 2015 VA examinations to determine the nature and etiology of the Veteran's claimed disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  These VA examinations are adequate because they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and a clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affected the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the issue decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Legal Criteria and Analysis

Initially, the evidence reflects that the Veteran did not engage in combat with the enemy.  Thus, he is not entitled to application of the provisions of 38 U.S.C.A. § 1154(b) (West 2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has alleged that he has an acquired psychiatric disorder, to include depression and anxiety, due to the death and destruction he witnessed during his time as a medical corpsman in Vietnam.  

The Veteran's service records show that he served on active duty in the Army as a medical corpsman.  The Veteran served in the Republic of Vietnam.  The Veteran's service treatment records, including his January 1970 induction examination and December 1971 separation examination, are silent as to complaints or diagnoses of any psychiatric abnormalities.  The psychiatric system was normal at separation.

In June 2002, the Veteran received a psychiatric evaluation at a VA Medical Center (VAMC).  During the evaluation, the Veteran reported that his father had died in a car accident in 1996, and that his mother was subsequently hospitalized and then died from cancer five years later.  He reported depressive symptoms that had become increasingly worse over the last five years, and that, prior to the past five years, he had felt that life was enjoyable and did not recall any depressive episodes.  Although the Veteran stated that he did not feel his current depression was connected to Vietnam, the physician noted that he had a difficult time discussing his time as a medic in Vietnam without tearing up.  The record shows that Veteran continued to seek mental health treatment at the VAMC from June 2002 through January 2011, and was diagnosed with and received medication for depressive disorder and anxiety.

During an August 2010 VA examination, the Veteran identified three stressful events during his tour in Vietnam.  First, as an ambulance driver, he would take soldiers back to the hospital, where he witnessed autopsies.  Second, he was running an aid station on an island off the coast of Vietnam, when it was destroyed by a typhoon and had to be rebuilt.  After rebuilding, the Veteran stated he continued to run the station, sewing soldiers up and sending them back into battle.  Third, the Veteran reported that helicopters he rode in to get supplies would occasionally get shot at, which he identified as scary at first, but noted that nothing ever happened and no one was ever killed or even seriously injured.  After reviewing the Veteran's medical documents, the VA examiner performed a comprehensive diagnostic examination of the Veteran.  Based on the examination findings, the examiner concluded that the Veteran's reporting on the issue was reasonably comprehensive, accurate, and ultimately credible, and that based on his credible reports, diagnosed recurrent major depression not related to military stressors, and anxiety disorder not related to military stressors.

Pursuant to the Board remand of August 2015, the Veteran was afforded another VA examination in November 2015.  At the time, the examiner noted a past medical history of major depressive disorder, unspecified, and anxiety state, unspecified.  The Veteran reported that during his father's funeral he saw his sister, who is a nurse, for the first time in years and she told him he looked depressed.  He reported experiencing depression for many years but that he tried to ignore it.  He also reported he occasionally has nightmares about drowning because of waking up and their living quarters being full of water during monsoons while in service.  Further, he stated he worked at an aide station and took care of incoming troops; he sewed people up and sent them off if it was something major.  He saw many difficult things in service and was nervous.  After an examination of the Veteran, the examiner opined that he currently suffers from depression and anxiety but that it is less likely as not that the current mental issues are related to his experiences in service.  The examiner noted that the Veteran "was unable to link his current depression to the experiences he had in the service;" and that he has felt he had issues with anxiety and depression beginning in the 1990's.

It is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Here, the Veteran is competent to provide evidence of that which he experiences, see Layno v. Brown, 6 Vet. App. 465 (1994), in determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Upon consideration of the evidence above, the Board finds that the Veteran's claimed events are credible and consistent with the nature of his service.  However, despite finding the Veteran's statements to be credible, the preponderance of the competent evidence is against a finding that the Veteran's current psychiatric disorder is due to his in-service events.  Indeed, the Board finds that the probative evidence reflects that the Veteran's acquired psychiatric disorders did not have their onset in service nor are they related to any in service event or injury.

As noted above, the Veteran's service treatment records to include the enlistment and separation physicals, are completely silent for any symptoms of or diagnosis of an acquired psychiatric disorder.  Rather, at separation, the psychiatric evaluation was normal and he denied a history of depression and nervous trouble.

After a careful review of the record, to include all of the Veteran's treatment records, lay statements, and VA examination reports, the Board finds that the most probative evidence consists of the two VA examination reports wherein the examiners determined that it was less likely as not that the major depressive disorder and anxiety disorder were due to his experience in service.  These opinions are of significant probative value because the examiners provided a comprehensive and thorough analysis of all of the relevant evidence in the claim file, including a detailed discussion of the Veteran's statements and the treatment records.  Based on this analysis, the examiner concluded that there was no evidence of major depressive disorder or an anxiety disorder during service or proximate to it.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Rather, the examiners found that the Veteran had not started to exhibit depressive and anxiety symptoms until the 1990's when both his father and mother passed away.  Significantly, the Veteran himself denied experiencing any depressive symptoms until the 1990's and while he described his experiences in service, he also stated that these had not caused him to be depressed.  In June 2002, when he first sought treatment for his psychiatric problems he reported depressive symptoms that had become increasingly worse over the last five years, and stated that, prior to the past five years, he had felt that life was enjoyable and did not recall any depressive episodes.  

In sum, the preponderance of the evidence is against a finding of the presence of an acquired psychiatric disorder in service or for many years thereafter.  The Veteran separated from service in 1971 and the record shows that it was not until years later that he manifest symptoms.  Moreover, the reliable evidence does not demonstrate a relationship between the Veteran's currently diagnosed acquired psychiatric disorders and service. 

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


